COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 ELIZABETH MUNOZ,                             §              No. 08-19-00072-CR

                      Appellant,              §                 Appeal from the

 v.                                           §               171st District Court

 THE STATE OF TEXAS,                          §            of El Paso County, Texas

                      State.                  §              (TC# 20140D02421)

                                           §
                                         ORDER

       The Court GRANTS Rebecca Macias’ request for an extension of time within which to

file the Reporter’s Record until July 10, 2019. NO FURTHER REQUESTS FOR EXTENSION

OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED BY THIS

COURT.

       It is further ORDERED that Rebecca Macias, Roving Court Reporter for the 171st

District Court for El Paso County, Texas, prepare the Reporter’s Record and forward the same to

this Court on or before July 10, 2019.

       IT IS SO ORDERED this 11th day of June, 2019.

                                           PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.